United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3627
                                   ___________

Century Gardens, L.P.; Marvin          *
Gardens, L.P.,                         *
                                       *
            Appellants,                * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
Housing Authority of St. Louis County; * [UNPUBLISHED]
United States Department of Housing *
and Urban Development,                 *
                                       *
            Appellees.                 *
                                 ___________

                         Submitted: May 13, 2003
                             Filed: May 16, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Century Gardens, L.P. (CG) and Marvin Gardens, L.P. (MG) entered into
Housing Assistance Payment (HAP) contracts with the Housing Authority of St.
Louis County (HASLC) which provided that “[t]he effective date of this Contract is
October 1, 1981,” and “[t]he term of this Contract is 15 years beginning on the
effective date.” In September 1996 Congress passed a statute whereby HAP contracts
expiring during fiscal year 1997 were to be renewed at the request of a multi-family
housing project owner for not more than one year. In December 1996 the United
States Department of Housing and Urban Development (HUD) implemented the
renewal statute, providing for renewal of HAP contracts expiring during the period
from October 1, 1996, through September 30, 1997. In March 1997 CG and MG
requested that their HAP contracts be renewed. HASLC refused to renew the HAP
contracts on the ground that they expired on September 30, 1996. CG and MG sought
a declaratory judgment that their HAP contracts expired on October 1, 1996, and were
subject to renewal. The district court1 determined that CG’s and MG’s HAP contracts
expired on September 30, 1996, and thus were not subject to renewal, and entered
summary judgment for HUD and HASLC. CG and MG appeal.

       Reviewing de novo, see Advantage Consulting Group, Ltd. v. ADT Sec. Sys.,
Inc., 306 F.3d 582, 585 (8th Cir. 2002), we agree with the district court that the
contracts expired on September 30 and were not renewable. Accordingly, we affirm.
See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
                                        -2-